Citation Nr: 0118450	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-20 238	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right ear hearing 
loss disability.



REPRESENTATION

Appellant represented by:	Daniel R. Levine, Attorney



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran was a member of the Army National Guard from 
October 1958 to April 1960; during this period, he had active 
duty for training from November 1958 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of February 2000 
which denied service connection for right ear nerve damage 
resulting in deafness.  On both his notice of disagreement, 
received in March 2000, and his substantive appeal, received 
in August 2000, his representative indicated that the veteran 
wanted a hearing before a member of the Board to be held at 
the RO.  The veteran was scheduled for a hearing to be held 
in January 2001 for which he failed to report, and the case 
was therefore returned to the Board.  

However, the file does not document that the veteran was 
adequately notified of the scheduled hearing.  The 
notification, which was sent only to the representative, was 
initially sent to the wrong address and returned as 
undeliverable.  It is unclear from the record whether the 
notice was subsequently sent to the correct address; there is 
no record of such notice, and the next letter sent to the 
representative, notifying him that the veteran's appeal was 
being certified to the Board, also contained the erroneous 
address.  

Moreover, the notice of the hearing was not sent to the 
veteran.  The reason for this omission is not clear.  There 
is no evidence that the representative is authorized to act 
in a fiduciary capacity, and the notice to the representative 
in April 2000, acknowledging his representation, informed 
him, in part, that "[y]our declaration did not state that 
all communications are to be directed to you, and not to your 
client.  Therefore, based on routine VA procedure, we will 
continue to send VA communications to your client with copies 
to you."  

The agency of original jurisdiction must notify the appellant 
and his representative of the place and time of a hearing 
before the Board at a VA field facility not less than 30 days 
prior to the hearing date.  38 C.F.R. § 19.76 (2000); see 
also 38 C.F.R. § 3.1(q) (2000) (Notice means written notice 
sent to a claimant at his or her latest address of record.).  
Given the failure to notify the veteran of the scheduled 
hearing, particularly in light of the lack of documentation 
that his representative ever received notice of the hearing, 
the veteran must be scheduled for a hearing before a member 
of the Board to be held at the RO.  38 C.F.R. §§ 20.700, 
20.704(b) (2000).  Notification must be sent to the veteran 
and a copy sent to his representative at the most recent 
correct addresses of record.  The correct address for the 
representative is included on correspondence from the 
representative dated March 27, 2000, and August 25, 2000.  

Accordingly the case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
hearing to be held at the RO before a 
member of the Board.  The notification of 
the hearing should be sent to the veteran 
and a copy to his representative at the 
correct addresses of record for each.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs


	(CONTINUED ON NEXT PAGE)

the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




